Citation Nr: 0217943	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  95-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
hemorrhoids and anal fistula.

2.  Entitlement to service connection for atrophy of the 
left testicle.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1986 to August 
1994.  He also had 8 years and five months of prior active 
service, including a period of active duty for training 
from July 12 to July 28, 1968.  He also had periods of 
inactive duty training, the dates of which have not been 
verified.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO).  The case later came under the 
jurisdiction of the RO in Waco, Texas. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Postoperative residuals of hemorrhoids and an anal 
fistula clearly and unmistakably were present prior to 
service, and did not increase in severity during service.

3.  The infection which resulted in the atrophy of the 
left testicle did not occur during a period of active duty 
or active duty for training.  






CONCLUSIONS OF LAW

1.  Postoperative hemorrhoids and anal fistula were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Atrophy of the left testicle was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claims.  The 
Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
appellant informed her of the information and evidence 
needed to substantiate the claims and complied with the 
VA's notification requirements.  The SOC and SSOCs 
essentially considered the merits of the substantive 
issues.  The communications provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain 
on his behalf.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The SOC and SSOCs advised him of 
the evidence that had been obtained and considered.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The August 2002 SSOC 
specifically considered the revised VCAA regulations.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and civilian treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, 
no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the claimant in this case.  Further development and 
further expending of the VA's resources are not warranted.  
Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I.  Entitlement To Service Connection For Postoperative
 Hemorrhoids And Anal Fistula.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active 
duty for training, or injury incurred or aggravated while 
performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance or 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress 
of the disease.  See 38 U.S.C.A. § 1153.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all of the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and after service.  See 
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  See 
also Beverly v. Brown, 9 Vet. App. 402 (1996) (which held 
that a veteran is not entitled to service connection for 
aggravation of a pre-service knee disorder where the 
veteran experienced some pain and stiffness in the knee 
during service, but there was no evidence to show that the 
veteran experienced persistent worsening of his knee 
condition in service, and in fact, the record showed that 
the veteran's knee condition actually improved while he 
was in service).

The veteran's civilian treatment records include a summary 
from the Goodall and Witcher Clinic-Hospital which shows 
that the veteran was admitted on May 22, 1968, for 
treatment of an anal fistula and hemorrhoids.  It was 
noted that he had an abscess formation of the rectum a 
couple of years earlier which was lanced but had returned 
three or four times since then.  He underwent excision of 
the rectal fistula and a hemorrhoidectomy.  He was 
discharged on May 25, 1968.  The Board notes that the 
veteran was not on active duty or active duty for training 
at that time.

The veteran concedes that the fistula and hemorrhoids did 
not have their onset during a period of active duty, but 
he argues that the disorder was aggravated during service.  
He states that in 1981 he was assigned to airborne duties 
and made 12 parachute jumps.  He also states that he was 
required to participate in an extensive physical fitness 
program.  He states that these activities aggravated his 
condition.

The Board finds, however, that the veteran has not shown 
an increase in the severity of the preexisting disability.  
The service medical records do not show that the veteran 
received any additional treatment for the postoperative 
hemorrhoids and anal fistula.  Although the history of 
having a hemorrhoidectomy was noted on several occasions 
in the periodic medical histories taken during service, 
there is no indication that the disorder had again become 
symptomatic.  

In addition, the report of a general medical examination 
conducted by the VA in November 1995 does not contain any 
indication that the disorder increased in severity during 
service.  The report shows that rectal examination showed 
no hemorrhoids or fistulas.  Only small anal skin tags 
were present.  The pertinent diagnosis was history of 
hemorrhoids and anal fistula, resolved since 1968 
corrective surgery.  The examiner stated that the 
hemorrhoids and anal fistulas were not now present, 
however there were a few small anal skin tags present 
externally.  

When examined in its entirety, the Board must conclude 
that the appellant's service did not aggravate his 
preexisting disabilities.  See Maxson v. West, 12 Vet. 
App. 453, 458-59 (1999) (holding evidence showing 
permanent increase in disability during service is 
required and consideration of a presumption of aggravation 
is not for consideration until permanent increase in 
disability has been established).  The evidence shows that 
the veteran's post-operative residuals of hemorrhoids and 
an anal fistula clearly and unmistakably were present 
prior to service, and did not increase in severity during 
service.   Accordingly, the Board concludes that they were 
not incurred in or aggravated by service.  

II.  Entitlement To Service Connection For Atrophy Of The 
Left Testicle.

The veteran asserts that the left testicle disorder began 
when he had just come off of active duty and was on a 
drill getting others ready for their tour of active duty 
in parachute training.  He reports that he was sick with a 
bladder infection, but continued to lead physical fitness 
training for those troops.  He said that the bladder 
infection dropped into his testicle and this is what 
caused the atrophy.  

To the extent that the veteran argues that his atrophy of 
the left testicle is due to a bladder infection incurred 
during a period of inactive duty training, such as a 
weekend drill, the Board notes that such a claim would 
fail as a matter of law.  Service connection may be 
granted for an injury, but not a disease, incurred during 
inactive duty training. 38 U.S.C.A. § 101(24).

With respect to whether the disorder was incurred during a 
period of active duty for training, the Board notes that 
the veteran had a period of active duty for training from 
July 12 to July 28, 1968.  

A record from the Goodall and Witcher Clinic-Hospital 
dated August 22, 1968, shows that the veteran reported 
complaints of pain in the left testicle.  It was noted 
that he had been seen in the emergency room on August 12, 
1968 with a history of urinary frequency and dysuria for 
some 24 to 36 hours.  He had chills and fever that 
evening.  He also had a large number of pus cells in his 
urine.  Albumin was 2+ and he was started on Furadantin 
100 mgs.  He returned on the 19th stating that he continued 
to run a fever and had developed a tender left testicle, 
which had come on after a weekend of rather violent 
activity.  He was continued on the medication and bedrest.  
He returned again on the 22nd complaining of a great deal 
of pain, nausea and vomiting.  His temperature was 103.  
On examination, there was marked swelling of the left 
testicle, and tenderness along the spermatic cord.  The 
diagnosis was cystopyelitis and orchitis, left.  By August 
27, 1968, his temperature had gradually receded.  His was 
discharged on Chloromycetin caps and was to return in 
three days for a blood count and a recheck.  The diagnosis 
was acute orchitis.

The report of a general medical examination conducted by 
the VA in November 1995 shows that on examination, the 
veteran had atrophy of the left testicle as compared to 
the right.  The pertinent diagnosis was left testicular 
atrophy secondary to a left testicular infection, 1969, 
while he was a PT trainer at Clifton, Texas.  The left 
testicle was drained of infection with the aftermath 
consequence of atrophy of left testicle, currently 
asymptomatic.  

In reviewing the foregoing evidence, the Board finds no 
basis for concluding that the left testicle atrophy is 
related to the period of active duty which lasted from 
July 12 to July 28, 1968.  The hospital treatment records 
from August 1968 show that the veteran was not seen until 
approximately two weeks after the end of his July 1968 
period of active duty training, and it was noted that his 
symptoms were of only 24-36 hours of duration.  Thus, the 
contemporaneous treatment records show that the disorder 
had its onset after the veteran's period of active duty 
for training.  

Although the veteran has given his own opinion that the 
disorder developed as a result of the rigorous physical 
demands of his period of active duty for training, the 
United States Court of Appeals for Veterans Claims has 
held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). 

For the foregoing reasons, the Board finds that the 
atrophy of the left testicle did not result from any 
incident during a period of active duty or active duty for 
training. The infection which resulted in the atrophy of 
the left testicle did not occur during a period of active 
duty or active duty for training.  Accordingly, the Board 
concludes that atrophy of the left testicle was not 
incurred in or aggravated by service.



ORDER

1.  Service connection for postoperative hemorrhoids and 
anal fistula is denied.

2.  Service connection for atrophy of the left testicle is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

